DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 17 August 2022 has been entered.
Claims 1, 5, 7, 12, 24, 26, 28-29, 32, 35-38, and 40-46 remain pending in the application, wherein claims 5, 26, 28-29, 32, and 35-37 have been amended, claims 6, 27, 30-31, 33-34, and 39 have been canceled, and claims 40-46 are new.  The examiner acknowledges that no new matter has been introduced by these amendments.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 12, 24, 28-29, 38, 40-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sista et al. (US PGPub. No. 2015/0240146, previously cited) in view of Kumar et al. (US PGPub. No. 2015/0147523, previously cited) and Duckworth et al. (US PGPub. No. 2011/0048809).
	Claims 1, 12, and 24: Sista teaches a downhole tool used during drilling, completion, and production phases of obtaining hydrocarbons from a subterranean wellbore, such as a drill bit (i.e. the tool is exposed to wellbore production fluids) (paragraphs 0001-0002).  The downhole tool includes a layer of material over a body (i.e. the tool is a coated part, where a part having a surface has a coating disposed on the part) (paragraph 0009).  The coating may be a nitride or a boride (i.e. at least one sublayer disposed on the surface of the part, wherein the sublayer is a ceramic) (paragraph 0026), such as a chromium nitride (i.e. at least one sublayer comprising chromium) (paragraphs 0027 and 0030) with an Ra surface roughness of about 60-100 µin. (i.e. the sublayer has a topography that is a roughened surface texture) and a Vickers microhardness of at least about 1,600 HV0.3 (i.e. about 64 HRC) (paragraph 0031), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The hydrophobicity of a chromium nitride layer can be increased by performing a post-deposition annealing process at about 300-900 °C (paragraph 0032) (i.e. the chromium nitride plating is a thermally-diffused layer comprising a metal and N).  In addition to the nitride or boride material, the coating may be infused with a fluoropolymer such as polytetrafluoroethylene to enhance resistance to scale buildup and balling (paragraph 0038) (i.e. the coating is an anti-scale deposition coating).  Based on a general definition of infuse, the teaching of being infused with a fluoropolymer is considered to teach where the fluoropolymer is applied to the nitride or boride material (i.e. at least one sublayer) and allowed to permeate or penetrate at least partly into the nitride or boride layer.  One of ordinary skill in the art would reasonably consider that at least some fluoropolymer material may remain at the top surface without penetrating into the sublayer (i.e. the fluoropolymer material is a top layer disposed on a surface of the at least one sublayer such that the at least one sublayer is positioned between the surface of the part and at least the top of the at least one top layer).  However, Sista does not teach where the surface of the sublayer is etched.
	In a related field of endeavor, Kumar teaches a coating applied to a surface of an article (i.e. a part) (paragraph 0049), such as a downhole safety valve, flow control valve, production tubing, etc. (paragraph 0050) (i.e. the coated part is exposed to wellbore production fluids) as an anti-scale, anti-deposition, low-friction, and/or anti-corrosion coating (paragraph 0049).  The coating includes a doped amorphous diamond like carbon material or a low surface energy material such as a fluoropolymer, etc., or a combination of any of these (paragraph 0020) (i.e. at least one top layer comprising a polymer that is a fluoropolymer).  Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys (e.g. the chromium nitride taught by Sista as outlined above) may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038).  Kumar further teaches that the fluoropolymer and the doped amorphous diamond like carbon can be deposited on a textured surface (paragraphs 0025 and 0046).  Various methods can be used to form the surface texturing including chemical/electrochemical etching processes, etc. (paragraph 0040-0041) (i.e. before depositing the top layer, the surface including the sublayer may be etched).
As Sista and Kumar both teach a coating that may be used on downhole parts, where the coating includes chromium and a top layer of a fluoropolymer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sista to include where the top layer is deposited on a textured surface and wherein the surface texturing can be formed by etching as taught by Kumar because this is considered to be conventionally known for applying a top layer of a fluoropolymer to a downhole part, and one would have had a reasonable expectation of success.  However, Sista and Kumar do not teach where a surface of the top layer is further treated.
In a related field of endeavor, Duckworth teaches regarding rock bits used to form wellbores or boreholes in subterranean formations (i.e. the rock bit is a downhole part for wellbore production and is therefore exposed to wellbore production fluids) (paragraph 0003).  Rock bit grease is used to sustain the useful life of such parts, including surface coating materials (i.e. the wellbore part may be a coated part), and subsequently extend the duration of the drilling operation (paragraph 0006).  The grease provides the lubrication required to separate moving parts (i.e. it would have been obvious to one of ordinary skill in the art that the grease is on the exterior of moving parts and therefore coats at least part of the outermost surface of the moving part) (paragraph 0004).  Duckworth teaches that the grease composition may include sulfonate base acids, fatty acids, aliphatic or aromatic acids, such as C8-C22 fatty acids (i.e. C16 fatty acid is hexadecenoic acid), 12-hydroxy stearic acid, etc. (i.e. an organic acid) (paragraph 0046).  Since the grease provides lubrication to separate moving parts (paragraph 0004), this is considered to teach where an outermost surface of the top layer (i.e. the surface of the top layer opposite the at least one sublayer) is treated with an organic acid.
As Sista, Kumar, and Duckworth all teach downhole tools, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coating and coated part of Kumar-modified Sista by including where the exterior of moving parts of downhole tools is lubricated with a grease (i.e. the surface is treated with an organic acid) as taught by Duckworth because the grease sustains the useful life of such parts, including surface coating materials, and subsequently extends the duration of the drilling operation (Duckworth, paragraph 0006), and one would have had a reasonable expectation of success.
Claims 7 and 28-29: Kumar teaches that the low surface energy material (i.e. top layer) include fluoropolymers, etc., and examples of fluoropolymers are polytetrafluoroethylene, perfluoroalkoxy, fluorinated ethylene propylene, etc. (paragraph 0025) (i.e. a top layer that consists essentially of one of these fluoropolymers would have been obvious to one of ordinary skill in the art since another material is not required to be incorporated in the top layer).  Kumar teaches that the low surface energy material can be applied to the textured surface by any method known in the art such as spray coating, dip-coating, etc. (paragraph 0045).  In the absence of teaching a mask or partial coverage, it would have been obvious to one of ordinary skill in the art that these methods would coat over an entirety of the underlying surface (i.e. the at least one sublayer).  Additionally, Kumar shows the coating 6 as completely covering the surface including in spaces between texturing (Fig. 8). 
Claim 38: Duckworth teaches that the grease composition (i.e. the surface treatment as outlined above) may include C8-C22 fatty acids (i.e. C16 fatty acid is hexadecenoic acid), 12-hydroxy stearic acid, etc. (paragraph 0046).
Claims 40-41: Kumar teaches that the coating can have a thickness of 0.01-100 µm, which overlaps the claimed ranges.  See MPEP § 2144.05.  The limitation of being applied to and coated over an entirety of the at least one sublayer is outlined above regarding claims 7 and 28-29.
Claim 43: Duckworth teaches that the grease composition (i.e. the surface treatment as outlined above) may include C8-C22 fatty acids (i.e. C16 fatty acid is hexadecanoic acid) (paragraph 0046).

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sista et al. (US PGPub. No. 2015/0240146, previously cited) in view of Kumar et al. (US PGPub. No. 2015/0147523, previously cited) and Duckworth et al. (US PGPub. No. 2011/0048809) as applied to claims 1 and 24 above, and further in view of Jin et al. (US PGPub. No. 2011/0220348, previously cited).
Claim 35: The teachings of Sista in view of Kumar and Duckworth regarding claims 1 and 24 are outlined above.  Sista teaches a downhole tool (paragraph 0001-0002) with a nitride or boride coating such as chromium nitride (paragraphs 0026-0027) and infused with a fluoropolymer to enhance resistance to scale buildup and balling (paragraph 0038).  Kumar teaches an anti-scale, anti-deposition, low-friction, and/or anti-corrosion coating applied to a surface of an article (i.e. a part) (paragraph 0049), such as a downhole safety valve, flow control valve, production tubing, etc. (paragraph 0050) (i.e. the coated part is exposed to wellbore production fluids).  The coating includes a doped amorphous diamond like carbon material or a low surface energy material such as a fluoropolymer, etc., or a combination of any of these (paragraph 0020) (i.e. at least one top layer that includes a fluoropolymer).  Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys (e.g. the chromium nitride taught by Sista) may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038).  Duckworth teaches where the exterior of moving parts of downhole tools is lubricated with a grease (paragraphs 0003-0004) because the grease sustains the useful life of such parts, including surface coating materials, and subsequently extends the duration of the drilling operation (Duckworth, paragraph 0006).  However, neither Sista nor Kumar teach the claimed electroless nickel plating, reinforced electroless nickel plating, or carbide reinforced plating.
In a related field of endeavor, Jin teaches the use of coatings to reduce friction, wear, corrosion, erosion, and deposits on oil and gas well production devices (i.e. a part exposed to wellbore production fluids) (paragraph 0002), wherein the coating includes one or more ultra-low friction layers, and one or more buttering layers interposed between the hardbanding and the ultra-low friction coating (i.e. one or more sublayers between the substrate and the top coat) (paragraph 0052).  One of the materials with an ultra-low coefficient of friction include diamond-like carbon coatings (paragraph 0283) which may be an amorphous diamond like carbon (paragraph 0280).  Jin further teaches that buttering layers can provide enhanced toughness, enhanced load carrying capacity, inhibits diffusion from the base material or hardbanding into the outer coating, and/or minimizes residual stress absorption (paragraph 0260).  Jin teaches where a buttering layer may be a nitride, etc., of iron, etc. (paragraph 0260), which may be formed by nitriding (paragraph 0296).  This is considered to teach a thermally diffused layer (due to the process of nitriding as would be known to one of ordinary skill in the art) that includes iron nitride (i.e. MxNy; i.e. a nitride of iron is FeN).
As Sista, Kumar, Duckworth, and Jin all teach coatings for downhole parts where the coating may include a low-friction or ultra-low friction layer that may have amorphous diamond like carbon, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sista and Kumar to include one or more buttering layers that may be formed by carburizing (i.e. a thermally diffused layer) as taught by Jin because the buttering layers can enhance toughness, enhance load carrying capacity, inhibit diffusion from the base material or hardbanding into the outer coating, and/or minimize residual stress absorption, and one would have had a reasonable expectation of success.
Claim 36: Jin teaches where a buttering layer may be a carbide of tungsten (i.e. tungsten carbide), selected metal alloys, or combinations thereof (paragraph 0260) and may be multi-layered (paragraph 0285) (i.e. a composite of one of the selected metal alloys and tungsten carbide would have been obvious to one of ordinary skill in the art).  The thickness of each layer may be 0.001-5000 µm, which overlaps the claimed range for thickness.  See MPEP § 2144.05.  It would have been obvious to one of ordinary skill in the art that these layer thicknesses would result in a percent of carbide that overlaps the claimed range (e.g. a layer of 100 µm of tungsten carbide and a 0.001 µm layer of a nickel-based alloy as the composite layer).  Jin teaches that the hardness of buttering layers should be greater than 400 Hv (i.e. >41 Rockwell harness C), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 37: Jin teaches where the buttering layer may be an oxide, etc., of aluminum, titanium, etc. (paragraph 0260).  The thickness of each layer may be 0.001-5000 µm, which overlaps the claimed range for thickness.  See MPEP § 2144.05.  Jin teaches that the hardness of buttering layers should be greater than 400 Hv (i.e. >41 Rockwell harness C), which overlaps the claimed range.  See MPEP § 2144.05.

Allowable Subject Matter
Claims 5, 26, 32, 42, and 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are the teachings of Sista, Kumar, Duckworth, and Jin as outlined above.  However, none of these references disclose or render as obvious at least one sublayer that includes SiO2 reinforced electroless-nickel plating as recited in claims 5, 26, 32, and 46, where the top layer comprises a liquid ionic polymer or pore entrapped fluorinated ionic liquid as recited in claim 42, or where the top layer is treated with the claimed compounds as recited in claims 44-46.

Response to Arguments
Applicant’s amendments to claims 36 and 37 have overcome each and every indefiniteness previously set forth in the Final Office Action mailed 18 February 2022.  The rejection of claims 36 and 37 under 35 U.S.C. 112(b) has been withdrawn.  
Applicant’s arguments, see p. 9-12, filed 06 January 2022, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant argues, see p. 10-11, that Duckworth teaches that the fatty acids are reactants used to make complex soap grease and therefore the 12-hydroxy stearic acid is no longer present.  However, it would be within the knowledge of one of ordinary skill in the art that chemical reactions have an equilibrium state and unreacted reactants remain.  Therefore, fatty acids remain in the grease kettle following the one-step synthesis disclosed by Duckworth.  Applicant further argues, see p. 12, that 12-hydroxy stearic acid is not the same as stearic acid.  However, stearic acid is part of the name of the compound and the claims recite stearic acid, whereas the exact formula of the type of stearic acid is not claimed.  See MPEP § 2145(VI).  Applicant argues that none of the references disclose using hexadecenoic acid, but as outlined above, Duckworth discloses the use of C8-C22 fatty acids (i.e. C16 fatty acid is hexadecenoic acid) in the same paragraph as the disclosure of using 12-hydroxy stearic acid (paragraph 0046).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784